NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 16-1732
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                 EFRAIN RODRIGUEZ,
                                                  Appellant
                                   ______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (M.D. Pa. No. 3-15-cr-00203-001)
                      Honorable Robert D. Mariani, District Judge
                                    ______________

                       Submitted under Third Circuit LAR 34.1(a)
                                  December 9, 2016

           BEFORE: FISHER, KRAUSE, and GREENBERG, Circuit Judges

                                (Filed: December 16, 2016)
                                     ______________

                                        OPINION*
                                     ______________


GREENBERG, Circuit Judge.




*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       This matter comes on before this Court on appeal from a judgment of conviction

and sentence entered in the District Court on March 15, 2016, pursuant to defendant-

appellant Efrain Rodriguez’s plea of guilty to a charge under 18 U.S.C. § 113(a)(6). A

grand jury in the Middle District of Pennsylvania returned a two-count indictment against

Rodriguez, an inmate in the United States Penitentiary Canaan in Waymart,

Pennsylvania, for intentionally assaulting another inmate and causing him serious bodily

injury contrary to 18 U.S.C. § 113(a)(6) (Count 1) and knowingly possessing a prohibited

object, namely a homemade shank fashioned from a razor blade and a toothbrush that

was designed and intended to be used as a weapon, contrary to 18 U.S.C. § 1791(a)(2)

and (b)(3) (Count II).

       Pursuant to a plea agreement, Rodriguez pleaded guilty to Count I of the

indictment. The agreement provided that after sentencing on Count I the government

would move to dismiss Count II. The probation department in a presentence report

concluded that Rodriguez’s total offense level was 21 and his criminal history category

was VI. These calculations resulted in an advisory guideline range of 77 to 96 months,

calculations that Rodriguez does not challenge. Rodriguez did not ask the Court for a

departure from the advisory guideline range but his attorney unsuccessfully moved for a

seven-month downward variance from that range.

       After Rodriguez addressed the Court it sentenced him to an 80-month custodial

term to run consecutively to the custodial term he already was serving, to be followed by

a three-year term of supervised release to run concurrently with the term of supervised

release that he would serve after completing the custodial term that he already was

                                            2
serving. The Court also dismissed Count II of the indictment. Though Rodriguez does

not contend that the sentence was not authorized by the plea agreement, he nevertheless

appeals.

       The Federal Public Defender has filed a motion pursuant to Anders v. California,

386 U.S. 739, 87 S.Ct. 1396 (1967), and Third Circuit LAR 109.2 seeking to withdraw as

counsel for Rodriguez. In his motion, the Federal Public Defender has indicated that

“[a]fter careful review of the record and applicable law, [he] has not been able to identify

any issue of even arguable merit that could be raised on Rodriguez’s behalf.”

       We, too, have examined the record and, like Rodriguez’s attorney, have not found

any meritorious issue that could be raised on Rodriguez’s behalf. Actually, Rodriguez

obtained a result that was about as favorable as he could have expected. After all, the

District Court sentenced him to a term that was only three months above the bottom of

the advisory guideline range and it dismissed the second count of the two-count

indictment in accordance with the plea agreement.

       For the foregoing reasons, we grant the Federal Public Defender’s motion to

withdraw as counsel for Rodriguez and will affirm the judgment of conviction and

sentence entered on March 16, 2016.




                                             3